It is now made known to this court by satisfactory proof that the court below allowed appellant ninety days in which to file his bills of exception, and so intended his order to read relative to the allowance of time for such filing. We now consider the two bills of exception which we held not filed within the time appearing in the transcript to have been allowed by order of the court.
Each bill manifests error. Each makes apparent the fact that without search warrant or waiver thereof officers searched appellant's private residence and buildings appurtenant thereto, and found therein subjects of testimony of unquestionable bearing *Page 530 
on the guilt of this appellant. That such search was in violation of existing statutes is plain. Art. 4a, C. C. P. As long as this article remains on the books we have no option but to give it effect. That evidence obtained as the result of such search, is inadmissible, is made equally plain by Art. 727a, C. C. P., to give effect to which this court is also bound.
The equipment in question was not found on appellant's premises, but those adjacent. The state fixed his guilt, if at all, by circumstances. Proof that the officers found in his house and smokehouse numbers of fruit jars smelling of whiskey, kegs smelling of whiskey, the rims of which fitted imprints found near the still, etc., furnished strongly criminating circumstances usable by the jury in concluding that appellant did not tell the truth when he denied knowledge and possession of the equipment in question, and supporting the proposition that the equipment was his.
The motion for rehearing is granted, the affirmance set aside and the judgment of the court below is now reversed and the cause remanded.
Reversed and remanded.